DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered. 
Response to Amendment
The Amendment filed on 02/28/2022 has been entered. Claims 1-20 remain pending in the application. 
Applicants amendments to the claims have overcome the rejections under 35 USC 112 as previously set forth in the Final Office Action mailed on 12/02/2021.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sim et al (US 2013/0112949) (Sim) in view of Huh et al (WO 2016/171406) (Huh) and further in view of Yamamoto et al (US 2010/0193773) (Yamamoto).

It is noted that when utilizing Huh, the disclosures of the reference are based on US 2018/0066180 which is an English language equivalent of the reference because the US PG-PUB is the national stage entry of the international application upon which the WO document is based. 

In reference to claim 1, Sim teaches an organic light emitting device comprising a first electrode, a second electrode, an emission layer between the first electrode and the second electrode, a hole transport layer and hole injection layer between the first electrode and the emission layer and an electron transport layer and electron injection layer between the emission layer and the second electrode wherein the electron transport layer includes one or more unit(s) that each include a first single layer including a first material, a first mixed layer including a first material and a second material, a second single layer including a second material, a second mixed layer including a first and second material and third single layer including a first material (Sim [0010] [0035]). Sim teaches that the first material serves to transport electrons that may include an anthracene based material and exemplifies some benzimidazole based materials including a compound 6 as shown below (Sim [0071]-[0078]). 

    PNG
    media_image1.png
    237
    253
    media_image1.png
    Greyscale

Sim does not teach that this material is preferably the elected material of formula 1 as instantly claimed. 

With respect to the difference, Huh teaches in analogous art, a compound of formula 2-1-2 as shown below that is an material for organic light emitting devices used as an electron transport material and specifically demonstrates it has superior properties in a device when it is used over the identical compound 6 of Sim (Huh refers to this as ET1) in terms of driving voltage, current efficiency and lifetime (Huh Table 1 Example 2 vs Comparative example 1). Huh further teaches that a device including the compound has low driving voltage, high efficiency and long service life characteristics. 


    PNG
    media_image2.png
    512
    268
    media_image2.png
    Greyscale

In light of the motivation of using the compound 2-1-2 of Huh instead of compound 6 as the first compound of Sim as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the compound 2-1-2 as described by Huh in order to provide a device with low driving voltage, high efficiency and long service life characteristics and thereby arrive at the claimed invention. 

Sim further teaches that the second compound is an electron injection material but does not expressly state that it is the instantly elected benzimidazole compound (Sim [0079]). 

With respect to the difference, Yamamoto teaches in analogous art, benzimidazole compounds useful for an organic electroluminescent device (Yamamoto [0005]-[0006]) including the compound 4-2 as shown below (Yamamoto page 19, [0043], [0075]) expressly stating that the compound is preferably used as an electron injection material (Yamamoto [0060]). 


    PNG
    media_image3.png
    298
    784
    media_image3.png
    Greyscale


Yamamoto further teaches that the use of this material in the device results in improvements in luminance and efficiency in light emission even under low driving voltage (Yamamoto abstract; [0005]; [0047]; [0070], etc.). 

In light of the motivation of using the compound 4-2 as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the compound 4-2 as described by Yamamoto in the device of Sim in view of Huh in order to improve device luminance and efficiency and thereby arrive at the claimed invention. 
For Claim 1: the first and second electrode read on an anode and a cathode, the emission layer reads on a light emitting layer, the hole transport layer reads on the hole transport layer, the second mixed layer reads on the first electron transport layer, the third single layer reads on the second electron transport layer.
For Claim 2: Reads on wherein the layers are in the claimed order.
For Claim 3: Reads on an electron injection layer as claimed. 
For Claim 4: The Second single layer reads on the third electron transport layer.
For Claim 5: Multiple electron transport units reads on wherein there are two units of the claimed structure.
For Claim 6: Reads on the claimed structure.
For Claim 9: Reads on Formula A.
For Claim 10: Reads on formula 2.

In reference to claim 7, Sim in view of Huh and Yamamoto teaches the device as described above for claim 1. Sim further teaches that the second mixed layer is are from 60 to 100 Å (Sim [0082]) and the second single layer is from 5 to 60 Å.  

As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

In reference to claim 8, Sim in view of Huh and Yamamoto teaches the device as described above for claim 1.
While Sim in view of Huh and Yamamoto does not expressly teach that the materials have the claimed range of LUMO values, the materials of the device of Sim in view of Huh and Yamamoto is identical to the instantly claimed materials. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I). Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155. Titanium Metal Corp. v. Banner, 227 USPQ 772. Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims. In re Fitzgerald, 205 USPQ 597, 195 USPQ 430.
For Claim 8: Reads on the elected materials.

In reference to Claims 11-12, Sim in view of Huh and Yamamoto does not expressly teach that the materials have the claimed range of LUMO values and electron mobility values, the materials of the device of Sim in view of Huh and Yamamoto is identical to the instantly claimed materials. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I). Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155. Titanium Metal Corp. v. Banner, 227 USPQ 772. Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims. In re Fitzgerald, 205 USPQ 597, 195 USPQ 430.

In reference to Claim 13, Sim in view of Huh and Yamamoto does not expressly teach that the materials have the claimed spectral properties, the materials of the device of Sim in view of Huh and Yamamoto is identical to the instantly claimed materials. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I). Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155. Titanium Metal Corp. v. Banner, 227 USPQ 772. Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims. In re Fitzgerald, 205 USPQ 597, 195 USPQ 430.

Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sim et al (US 2013/0112949) (Sim) in view of Huh et al (WO 2016/171406) (Huh) and Yamamoto et al (US 2010/0193773) (Yamamoto) as applied to claim 1 above, and further in view of Jianpu et al (US 2005/0218792) (Jianpu).

In reference to claims 14-20, Sim in view of Huh and Yamamoto teaches the organic EL device as described above for claim 3. Sim in view of Huh and Yamamoto further teaches that such devices are used for display devices (Sim [0003] [0007] [0009] [0026] [0100]; Yamamoto [0002]).

Sim in view of Huh and Yamamoto does not expressly teach the details of such a device comprising sub-pixels etc. as instantly claimed.

With respect to the difference, Jianpu teaches an OLED display device and a method for the manufacturing thereof. Specifically, Jianpu teaches that the display device includes a base substrate having a plurality of pixel regions, a plurality of first electrodes formed on the pixel regions, a light emitting layer including first, second and third light emitting portions to generate first, second and third lights respectively as controlled by thin film transistors (Jianpu [0119]). Jianpu further teaches that the display device as taught therein has an increased lifetime. 

In light of the motivation of using the display device configuration as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the display device configuration as described by Jianpu with the light emitting device described by Sim in view of Huh and Yamamoto in order to prepare a display device with increased lifetime and thereby arrive at the claimed invention. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Boyd can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sean M DeGuire/Examiner, Art Unit 1786